{¶ 28} I respectfully dissent. First, the majority correctly notes that the error assigned is not properly before this court, since matters regarding ineffective assistance of appellate counsel are properly raised by way of an application for reopening. App. R. 26(B). See, e.g.,Morgan v. Eads, 104 Ohio St. 3d 142, 2004-Ohio-6110, at ¶ 6-7. Then, *Page 9 
however, it goes on to decide the issue of whether Mr. Green's first appellate counsel was ineffective. The opinion so rendered is purely advisory. Ohio's appellate courts do not render advisory opinions.Cafaro Leasing Co., Ltd. v. K-M I Assoc., 11th Dist. No. 2006-T-0115,2007-Ohio-6723, at ¶ 27-33. I respectfully note that nothing in this opinion should prevent Mr. Green, if he so wishes, from attempting to apply for reopening based on this issue. *Page 1